Per Curiam.

We think the following interrogatory may be proposed to the respondent, — At the time you received a deed or deeds of land from Pingree, or at any other time since, was there any agreement in writing or by parol, that you should dispose of the same and account to him in any manner for the proceeds.—If the respondent admits that he held the land in trust to sell and account for the proceeds, there may ne a fur*148ther examination as to the disposition of the proceeds ; and as t0 t*ie t'me sa*e> anc* whether there is any balance due to Pingree.2 The answer of the respondent, that he had not promised to pay Pingree any sum of money within six years, is good prima facie ; but it may appear that he has sold the land within six years, under an agreement made more than six years ago.

 See Guild v. Holbrook, 11 Pick. 101; Webb v. Peele, 7 Pick. (2d ed.) 249 note 1 ; Bissell v. Strong, post, 562; Gore v. Clisby, 8 Pick. 555; Tucker v Clisby, 12 Pick. 22; Lupton v. Cutter, 8 Pick. 298.